Case 3:19-cv-01226-MWB-LT Document11 Filed 04/14/20 Page 1 of 6

T. Montana Bell, In The U.S. District Court for
Plaintiff, The Middle District of PA. S FILED
v. No. 3:19-cv-01226 CRANTON
c/o Fontain,et al.
Defendants, Judge Munley ere APR 14 agp
| PER pn

 
  

    

_ DERRY

BRIEF IN SUPPORT OF MR.BELL'S MOTION FOR SUMMARY JUDGMENT

 

STATEMENT OF THE CASE:

This is an civil action authorized by the state Political Subdiv-
ision Tort Claim Act and by 42 U.S.C. §1983, filed by a prisoner
@ sci-Phoenix of the PA.D.O.C., to seek damages, concerning a
assault and battery, excessive use of force, calculated harass-
ment, neglgent infliction of emotional distress, and negligence
claim, in the form of compensatory and punitive relief. In this
Motion the plaintiff seeks Summary Judgment on his claims arising
from the acts committed by the defendants.

STATEMENT OF THE FACTS:

As set forth in the accompanying Declaration of the plaintiff,
Mr.Bell, he was the victim of an assault by prison officials,
during an escort from the Psychiatric Observation Cell (P.0.C.)
to a housing cell in the Restricted Housing Unit (RHU), while
handcuffed behind his back, dressed in a smock and slides;

Prison officials pushed, slammed, punched, kicked and pulled Mr.
Bell's hair by the roots, and twisted and bended his wrist as if
to break them off his arms, maliciously-~sadistically to cause
serious harm; as a direct result of the assault, Mr.Bell sust-
ained several injuries. He was denied medical treament after be-
ing assaulted for 2 to 4 minuteaon hand held camera, contrary to
PA.D.O.C. Policy DC-ADM 201 and 001; an a attempt to cover up the
assault, prison officials fabricated and falsified a misconduct
report on Mr.Bell, to make it seem as if he was being the assaul=
tive one; the assault on Mr.Bell was unnecessary. The plaintiff,
3 years later, continue to suffer from the assault/excessive use
of force; due to the emotional distress and fear of being alone
with prison guards, and the arbitrary disciplinary sanction from
the false report, prolonging Mr.Bell's stint in solitary confine-
ment.

 

NOTE: Statements in a statement of facts should identify the evi-
dence that supports them, e.g., "Mr.Bell decl. @para 1-22", or
EX-A-F";
\ Case 3:19-cv-01226-MWB-LT Document 11 Filed 04/14/20 Page 2 of 6

STANDARD OF REVIEW:

Summary Judgment is appropriate if the "movant shows that there
is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law". Fed.R.Civ.P.56(a).
Celotex corp v. Catrett, 477 U.S. 317, 330 (1986); Andreoli v.
Gates, 482 F.3d 641, 647 (3rd cir.2007).

 

 

ARGUMENT/POINT #1

DEFENDANT'S FONTAIN, MISITI, BOONE, HARIG, SGT.
WEIS, AND L.T. GILDEA IS LIABLE FOR 8TH AMENDMENT
VIOLATIONS WHEN ASSAULTING MR.BELL, WHILE HANDCUFF-
ED BEHIND THE BACK, USING UNNECESSARY/EXCESSIVE USE

OF FORCE CAUSING SERIOUS HARM.

"Excessive force" is any physical contact by a guard that's meant
to cause harm, rather than keep order. A use of force is excess-
ive and violates the 8th amendment when it is not applied in an
effort to maintain or restore discipline but is used to maliciou-
sly and sadistically cause harm. Hudson v. McMillian, 503 U.S. 1,
7 (1992); Whitley v. Albers, 475 U.S. 312, 320-321 (1986). Defen-
dants, in the case @ bar, pushed, slammed, punched, kicked and

pulled Mr.Bell's hair by the roots, and twisted and bended his
wrist as if to break them off his arms, not in a good faith eff-

 

 

“ort, but unnecessarily causing a wanton infliction of pain. In
Hudson the court found a 8th amendment violation when prison gu-
ards punched and kicked a prisoner, leaving him with minor brui-
$88, Swélling of his facé and mouth, and loose teeth. Hudson

supra.

A. MR.BELL'S RIGHT TO BE FREE FROM CRUEL AND UNUSUAL PUNISHMENT
WAS VIOLATED WHEN DEFENDANTS USED EXCESSIVE FORCE ON HIM WHILE
HE WAS RENDERED HANDCUFFED BEHIND THE BACK.

Mr.Bell incorporates by reference, as if fully set forth herein,

the argument supra and "Mr.Bell's complaint.@ para 15-31", "Mr.
Bell's decl.@ para 1-22", or "EX-*B-C".

POINT #2

THE PATTERN OF VIOLATIVE CONDUCT OF THE LIE, ASSAULT
AND BATTERY/EXCESSIVE FORCE AND THE FALSIFIED MISCON-
DUCT ON MR.BELL, CONSTITUTES A 8TH AMENDMENT VIOLATION.

Phillips v. Girdich, 408 £.3d 124, 130 (2nd cir.2005); O'Grady v.
Village of Libertyville, 304 £.3d 719, 723 (7th cir.2002) Suffice

 

that "a plaintiff is not required to set forth a legal thory to

2.
. Case 3:19-cv-01226-MWB-LT Document11 Filed 04/14/20 Page 3 of 6

match the facts, so long as some legal thory can be sustained on
the facts pleaded in the complaint." With that being said Mr.Bell
asserts that his calculated harassment claim is being pursued un-
der the totality of the circumstance/conditions thory- which whi-
le certain conditions may not be unconstitutional on their own,
they add up to "create an overall effect that is unconstitutio-
nal". See Palmer v. Johnson, 193 £.3d 346 (Sth cir.1999).
Mr.Bell's complaint details a pattern of violative conduct by the

 

defendants, meant to harass him (campaign harassment), while man-
ipulating PA.D.O.C. procedures on the "USE OF FORCE" (dc-adm 201)
and "INMATE DISCIPLINE" (dce-adm 801) in furtherance of their mal-~
icious and sadistic intent. "Mr.Bell's complaint.@ para 15-43",
"Mr.Bell's decl.@ para 1-22", or "EX*A-E".

POINT #3

THE VIOLATIVE CONDUCT OF ASSAULT AND BATTERY/EXCESSIVE
USE OF FORCE: BY THE DEFENDANTS WAS A NEGLIGENT INFLIC-
TION OF EMOTIONAL DISTRESS SUFFERED BY MR.BELL.

Defendant's Fontain, Misiti, Boone, Harig, Sgt. Weis and L.T.

 

Gildea acted negligent by violating the duty of care to Mr.Bell
by allowing him to be maliciously and sadistically attacked for
the sheer purpose of punishment and to inflict pain, not to re-
store order. As a result Mr.Bell suffered both physical and men-
tal injuries; whereas Bell had to be placed on psychotropic med-
ications to help with the humiliation felt, on-going panic atta-
cks, and extreme states of unspecified depressions from this mat-
ter. "Mr.Bell's complaint.@ para’.15-43", "Mr.Bell's decl.@ para
1-20" or "“EX*B-C".

POINT #4

ALL DEFENDANTS ARE LIABLE FOR NEGLIGENCE, WHERE ‘THEY
FAIL TO PROTECT MR.BELL AND FAIL TO ABIDE THE D.O.C.
CODE OF ETHICS, THATS SET TO ENSURE SAID PROTECTION.

Black's Law Dictionary @ pg. 470 (2nd pocket edition 2001) descr-
ibes "Negligence" as the failure to exercise the standard of care
that a reasonably prudent person would have exercised in a simil-
ar situation; In a tort action it is required that the four elem-

ents of "Negligence": duty, breach of duty, causation, and dama-

ges is established. Samuels v. Walsh, 2014 PA.Commw.unpub.Lexis
678. In the case @ bar, the defendants are guilty of negligence
4 Case 3:19-cv-01226-MWB-LT Document 11 Filed 04/14/20 Page 4 of 6

because/due to their lack of care and concern for the safety and
welfare/wellbeing of Mr.Bell and their failure to abide by/exer-
cise the PA.D.O.C. policies, procedure, rules, regulations and
customs; by their oversight and incompetence when breaching the-
ir duty to uphold the D.0.C. code of ethics and state law, but
instead chose to assault and inflict pain on Mr.Bell; constitut-
ing a serious case of "Negligence". "Mr.Bell's complaint.@ para
15-43", "Mr.Bell's decl.@ para 1-22", or "EX°*B-F".

CONCLUSION:

For the foregoing reasons, this HONORABLE COURT should GRANT

Summary Judgment on liability to the Plaintiff, T.Montana Bell,
on his assault and battery/excessive use of force, calculated ©
harassment, negligent infliction of emotional distress and neg-
ligence claims. The amount of damages due to the plaintiff must

be determined @ trial. Patterson v. Coughlin, 905 £.2d 564 570
(2nd cir.1990).

pow woos, RESPECTFULLY SUBMITTED BY,

- j — Lovee ait
tet

Date3/25/2020 /s/ Co —S | Ce“ '

   

 

T.Montana Bell #LD5447, Prose
@SCI-PHOENIX, P.0.BOX 244
COLLEGEVILLE, PA 19426
s Case 3:19-cv-01226-MWB-LT Document 11 Filed 04/14/20 ° Page 5 of 6

T. Montana Bell, In th U.S. District Court For
Plaintiff, The Middle District 6f PA.

Vv. No. 3:19-cv-01226

c/o Fontain, et al.,
Defendants, Judge Munley

 

 

Certificate of Service

 

I, Montana Bell, pro se plaintiff, in this matter, hereby certify
that on March 25, 2020, I caused to be served a true and correct
copy of the foregoing document, titled ‘Mr. Bell's Motion for
Summary Judgment’ the following:

First Class Mail

1.) Office of the clerk
Middle District of Pa.
235 n. Washington Ave.
P.O.Box 1148

Scranton, Pa 18501-1148

2.) Alexander T. Korn,e sq
office of Attorney General
15th Floor, Strawberry Square
HarrisbuB8, pa 17120

    

T. Montana Bell #LD5447
@sci-Phoenix

1200 Mokychic Drive
Collegeville,Pa 19426

/s/
    
   
  
 
   
    

  

 

 

ee, no °
eae Le lant wrote aint

     
 
 

WS VALET

CITE Hh Oe . LL -«€ vo
Olt CUO ENEX > céexrx 2
| COULERENT rile th an 2b

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

po KenLe OF THE a
C ed Oust” OF de

 

 

 

 

755 «. \N \ISHEGETON j
QO 0. OX IHS

Pon _< An a 50\

 

 

 

 
